Electronically Filed
                                                    Supreme Court
                                                    SCPW-XX-XXXXXXX
                                                    01-OCT-2020
                                                    08:57 AM




                         SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  ISAIAH W. MCCOY, Petitioner,

                               vs.

 THE HONORABLE TODD W. EDDINS, Judge of the Circuit Court of the
        First Circuit, State of Hawai#i, Respondent Judge,

                               and

         STATE OF HAWAI#I and FRANCIS SEQUEIRA, Warden,
        O#ahu Community Correctional Center, Respondent.


                       ORIGINAL PROCEEDING
                    (CR. NO. 1CPC-XX-XXXXXXX)

         ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                            AND MOTION
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
    and Circuit Judge Kuriyama, assigned by reason of vacancy)

          Upon consideration of petitioner Isaiah W. McCoy’s

petition for writ of habeas corpus, filed on September 11, 2020,

the motion, filed on September 24, 2020, the respective

supporting documents, and the record, it cannot be said that the

respondent judge committed a flagrant and manifest abuse of

discretion in revoking bail under the specific facts and
circumstances of this case, or that petitioner is entitled to the

requested extraordinary relief from this court.      See, e.g., HRS

§§ 804-3(b) and 804-7.3; Oili v. Chang, 57 Haw. 411, 412, 557
P.2d 787, 788 (1976).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

habeas corpus and motion are denied.

          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall process the petition for writ of habeas

corpus without payment of the filing fee.

          DATED: Honolulu, Hawai#i, October 1, 2020.

                                       /s/ Mark E. Recktenwald

                                       /s/ Paula A. Nakayama

                                       /s/ Sabrina S. McKenna

                                       /s/ Michael D. Wilson

                                       /s/ Christine E. Kuriyama




                                 2